Citation Nr: 1451644	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-17 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to August 1978, July 1982 to September 1991, September 1997 to April 1998, and from April 2002 to November 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on brokerage for the RO in Gretna, Louisiana.  The claim has since been transferred to the RO in White River Junction, Vermont.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing at the RO in White River Junction, Vermont, for July 2014.  The Veteran's Virtual VA claims file reflects that VA received a July 2014 letter from the Veteran's representative, dated prior to the hearing.  In the letter, the Veteran's representative provided a new address for the Veteran in Salem, Virginia, and requested that the hearing be rescheduled at the regional office in Virginia.  The Board finds the Veteran is entitled to a videoconference hearing at the RO in Roanoke, Virginia.  A remand is warranted for such a hearing to be scheduled, with notification to be sent to his new address.

Accordingly, the case is REMANDED for the following action:

1.  Transfer jurisdiction of the case to the RO in Roanoke, Virginia.

2.  Then, schedule the Veteran for a videoconference hearing in Roanoke, Virginia.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  Notification should be sent to the Veteran's new address in Virginia.  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

